                      Case 2:20-cr-00019-JCM-NJK Document 58 Filed 05/26/20 Page 1 of 2



                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                  ***
                 7    UNITED STATES OF AMERICA,                            Case No. 2:20-CR-19 JCM (NJK)
                 8                                         Plaintiff(s),                    ORDER
                 9           v.
               10     BARRY ALLEN GABELMAN,
               11                                        Defendant(s).
               12
               13            Presently before the court is Barry Allen Gabelman’s (“defendant”) motion to suppress.
               14     (ECF No. 31). The United States of America (“the government”) filed a response (ECF No. 38),
               15     to which defendant replied (ECF No. 45).
               16            Also before the court is Magistrate Judge Koppe’s report and recommendation (R&R)
               17     (ECF No. 50). No party objected to the R&R, and the time to do so has passed.
               18            Defendant argues that he revoked his consent to search his cellphone and, as a result, any
               19     evidence obtained after his revocation should be suppressed. (ECF No. 31). The government
               20     contends that, in the time FBI agents had consent to search the phone, the agents found evidence
               21     of the instant offense. (ECF No. 38 at 4). Thus, while the government discontinued its search
               22     after defendant revoked his consent, the government retained the phone pending a search
               23     warrant, which it secured on December 12. Id. at 5. In reply, defendant urges that the seizure of
               24     the phone was illegal and that the delay between that seizure and obtaining a search warrant was
               25     unreasonable. (ECF No. 45 at 2–3).
               26            Magistrate Judge Koppe recommends denying defendant’s motion. (ECF No. 50). Judge
               27     Koppe found that the FBI agents complied with the mandate in Jones v. Berry, 722 F.2d 443 (9th
               28     Cir. 1983), when defendant revoked his consent and they discontinued their search. Id. at 8–9.

James C. Mahan
U.S. District Judge
                      Case 2:20-cr-00019-JCM-NJK Document 58 Filed 05/26/20 Page 2 of 2



                1     Judge Koppe also found, “under the totality of the circumstances,” that the six-day delay in
                2     obtaining a warrant was reasonable in light of the government’s diligent efforts to obtain a search
                3     warrant. Id. at 10–13.
                4            This court “may accept, reject, or modify, in whole or in part, the findings or
                5     recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). Where a party timely objects
                6     to a magistrate judge’s report and recommendation, then the court is required to “make a de novo
                7     determination of those portions of the [report and recommendation] to which objection is made.”
                8     28 U.S.C. § 636(b)(1).
                9            Where a party fails to object, however, the court is not required to conduct “any review at
              10      all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149
              11      (1985). Indeed, the Ninth Circuit has recognized that a district court is not required to review a
              12      magistrate judge’s report and recommendation where no objections have been filed. See United
              13      States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review
              14      employed by the district court when reviewing a report and recommendation to which no
              15      objections were made).
              16             Nevertheless, this court conducted a de novo review to determine whether to adopt the
              17      recommendation of the magistrate judge. Upon reviewing the recommendation and attendant
              18      circumstances, this court finds good cause to adopt the magistrate judge’s findings in full.
              19             Accordingly,
              20             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Judge Koppe’s R&R
              21      (ECF No. 50) be, and the same hereby is, ADOPTED.
              22             IT IS FURTHER ORDERED that plaintiff’s motion to suppress (ECF No. 31) be, and the
              23      same hereby is, DENIED.
              24             DATED May 26, 2020.
                                                                    __________________________________________
              25                                                    UNITED STATES DISTRICT JUDGE
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
